BY THE COURT.
The second ground for a nonsuit is not to be gotten over. If the allegations and suggestions of the petition are substantially recited, it will be sufficient But in this case they are not All the recitals in the patent refer to the elevators, and other parts of the mill machinery, except, that the use of the hopperboy is incidentally mentioned; without any description of its use, and the manner in which it is to work. But the petition gives a minute and full description of it, which’substantially ought to have been recited; particularly in this case, where the patent does not in any manner refer to the petition which has been read. Not that we mean to say that such a reference was necessary, if the suggestion of the petition had been substantially recited. Non-suit awarded.